                 Case 5:20-cv-00363-BLF Document 58 Filed 06/26/20 Page 1 of 3



 1   Yavar Bathaee (CA 282388)
     yavar@bathaeedunne.com
 2   Brian J. Dunne (CA 275689)
     bdunne@bathaeedunne.com
 3
     Edward M. Grauman (pro hac vice)
 4   egrauman@bathaeedunne.com
     BATHAEE DUNNE LLP
 5   445 Park Avenue, 9th Floor
     New York, NY 10022
 6   Tel: (332) 205-7668
 7
     Attorneys for Plaintiffs
 8

 9                                UNITED STATES DISTRICT COURT
10                              NORTHERN DISTRICT OF CALIFORNIA
11                                          SAN JOSE DIVISION
12   REVEAL CHAT HOLDCO, LLC, a Delaware                       Case No.: 5:20-cv-00363-BLF
     limited liability company, USA TECHNOLOGY
13   AND MANAGEMENT SERVICES, INC. (d/b/a
14   Lenddo USA), a Delaware corporation, CIR.CL,              PLAINTIFFS’ ADMINISTRATIVE
     INC., a dissolved Delaware corporation, and               MOTION FOR LEAVE TO FILE
15   BEEHIVE BIOMETRIC, INC., a dissolved                      POST-HEARING LETTER BRIEF
     Delaware corporation,
16
                    Plaintiffs,
17

18          v.

19   FACEBOOK, INC., a Delaware corporation,

20                  Defendant.
21

22

23

24

25

26

27

28


     PLAINTIFFS’ ADMININSTRATIVE MOTION FOR LEAVE TO FILE POST-HEARING LETTER BRIEF   Case No. 5:20-cv-00363-BLF
               Case 5:20-cv-00363-BLF Document 58 Filed 06/26/20 Page 2 of 3



 1          Plaintiffs bring this administrative motion under Civil Local Rule 7-11 for leave to file a

 2   post-hearing letter brief, attached as Exhibit A. See Civil L.R. 7-3(d) (filing of post-reply papers

 3   requires “prior Court approval”). Plaintiffs attempted but were unable to obtain a stipulation

 4   from defendant Facebook, Inc., for this requested relief. Grauman Decl. ¶¶ 2-3. Facebook

 5   declines to stipulate to this motion because, per Facebook, (1) it does not satisfy the criteria in

 6   either Local Rule 7-3(d) or Local Rule 7-11; (2) plaintiffs’ proposed letter brief contains no

 7   authority published after the date Facebook’s reply was filed; and (3) plaintiffs’ proposed letter

 8   brief discusses irrelevant issues, misstates the governing law, and is of no assistance to the Court.

 9          At the June 11, 2020 hearing on Facebook’s motion to dismiss, the Court inquired of
10   Plaintiffs’ counsel whether Plaintiffs were aware of any legal authority for the proposition that
11   fraudulent concealment for tolling purposes can be based on an omission or “affirmative silence”
12   rather than an affirmative misrepresentation. Hr’g Tr. 30-31 (Ex. B). In response, Plaintiffs’
13   counsel noted that the doctrine of concealment by omission was applied in In re Glumetza
14   Antitrust Litigation, 2020 WL 1066934, at *7 (N.D. Cal. Mar. 5, 2020) (Alsup, J.). Hr’g Tr. 33-
15   34 (Ex. B). Plaintiffs respectfully request leave to file a post-hearing letter brief to provide
16   additional authority and context to aid the Court in its consideration of the issue of fraudulent
17   concealment.
18                                         CONCLUSION
19          Plaintiffs respectfully request leave to file the attached post-hearing letter brief.

20

21    Dated: June 26, 2020                              /s/ Brian J. Dunne
                                                        Yavar Bathaee (CA 282388)
22                                                      yavar@bathaeedunne.com
                                                        Brian J. Dunne (CA 275689)
23
                                                        bdunne@bathaeedunne.com
24                                                      Edward M. Grauman (pro hac vice)
                                                        egrauman@bathaeedunne.com
25                                                      BATHAEE DUNNE LLP
                                                        445 Park Avenue, 9th Floor
26                                                      New York, NY 10022
                                                        Tel: (332) 205-7668
27

28                                                      Attorneys for Plaintiffs

                                                        2
     PLAINTIFFS’ ADMININSTRATIVE MOTION FOR LEAVE TO FILE POST-HEARING LETTER BRIEF        No. 5:20-cv-00363-BLF
               Case 5:20-cv-00363-BLF Document 58 Filed 06/26/20 Page 3 of 3



 1                                     ATTORNEY ATTESTATION

 2          I, Brian Dunne, am the ECF User whose ID and password are being used to file this

 3   Administrative Motion and all attachments. In compliance with Civil Local Rule 5-1(i)(3), I

 4   hereby attest that concurrence in the filing of this document and all attachments has been

 5   obtained from each signatory.

 6                                                          By: /s/ Brian Dunne

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
     PLAINTIFFS’ ADMININSTRATIVE MOTION FOR LEAVE TO FILE POST-HEARING LETTER BRIEF    No. 5:20-cv-00363-BLF
